NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       SEP 19 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 JAYAKANTH BALASUBRAMANIAN,                       No.    12-73339

                   Petitioner,                    Agency No. A200-883-652

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted September 13, 2016**

Before:       HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

        Jayakanth Balasubramanian, a native and citizen of India, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on an inconsistency as to alleged harm against Balasubramanian’s family,

and the omission from Balasubramanian’s asylum application of his uncle’s

candidacy and Balasubramanian’s personal harm. See id. at 1048 (adverse

credibility determination supported under the totality of circumstances); see also

Zamanov v. Holder, 649 F.3d 969, 973 (9th Cir. 2011) (“Material alterations in the

applicant’s account of persecution are sufficient to support an adverse credibility

finding.”). Balasubramanian’s explanations do not compel a contrary result. See

Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible

testimony, in this case, Balasubramanian’s withholding of removal claim fails. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Balasubramanian’s CAT claim also fails because it is based on the same

testimony the agency found not credible, and Balasubramanian does not point to

any other evidence that compels the conclusion that it is more likely than not he

                                          2                                    12-73339
would be tortured if returned to India. See Shrestha, 590 F.3d at 1048-49.

      PETITION FOR REVIEW DENIED.




                                         3                                   12-73339